 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Advanced Reimbursement Solutions LLC,             No. CV-17-01688-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Spring Excellence Surgical Hospital LLC, et
     al.,
13
                    Defendants.
14
15          On August 22, 2018, the Court issued an order staying this matter because one of
16   the parties, Defendant Joanna Davis (“Davis”), was involved in bankruptcy proceedings in
17   Texas. (Doc. 165.) It was the Court’s understanding, at the time this order was issued, that
18   the parties were in the process of seeking an order from the bankruptcy judge in Texas that
19   would authorize a lift of the stay. Id. Thus, the Court ordered the parties “to notify the
20   Court within ten days after the bankruptcy stay has been lifted so a conference call can be
21   scheduled to set new deadlines.” Id.
22          The parties have now filed a series of pleadings (Docs. 171, 172, and 176)
23   addressing recent developments in the Texas bankruptcy case. Unfortunately, those
24   pleadings reveal a factual disagreement about what has occurred. According to Plaintiff
25   Advanced Reimbursement Solutions LLC (“ARS”), the Texas bankruptcy judge
26   authorized a lift of the stay “for the limited purposes of: (a) allowing the parties to the
27   District Court Case to conduct discovery, including deposing the Debtor, and (b)
28   authorizing the District Court to rule on ARS’s Motion for Partial Summary Judgment
 1   currently pending in the District Court Case.” (Doc. 171-1 at 3.) Meanwhile, Defendant
 2   Spring Excellence Surgical Hospital LLC (“SESH”) contends the Texas bankruptcy judge
 3   only authorized a lift of the stay with respect to SESH’s pending motion (Doc. 149) to
 4   transfer this case to Texas. (Doc. 172 at 4 [“[T]he SESH Orders authorize stay relief first
 5   as to the venue transfer motion while expressly prohibiting discovery as to the Debtors.”].)
 6            As the stay-related pleadings were being filed, there was another significant
 7   development: ARS and Davis filed a stipulated motion to dismiss Davis as a defendant in
 8   this case. (Doc. 173.) On November 19, 2018, the Court issued an order granting this
 9   motion and dismissing as to Davis. (Doc. 175.)
10            The Court finds that, because Davis has now been dismissed as a party, there is no
11   need to resolve the parties’ dispute about the scope and nature of the recent order(s) issued
12   by the Texas bankruptcy court. The Court’s August 22, 2018 stay order was premised on
13   Davis’s status as a party. Because she’s no longer a party, the stay should be lifted in all
14   respects.
15            Accordingly,
16            IT IS ORDERED that the stay imposed on this case (Doc. 165) is lifted.
17            IT IS FURTHER ORDERED that the response to the Motion to Transfer Venue
18   (Doc. 149) is due by December 21, 2018. The Reply is due within the time set by the Local
19   Rules.
20            IT IS FURTHER ORDERED that an Order setting a further Rule 16 conference
21   before the undersigned will follow.1
22   …
23   …
24   …
25   …
26   …
27   …
28   1
       To the extent the parties seek to conduct this conference telephonically, that request is
     denied.

                                                 -2-
 1         IT IS FURTHER ORDERED that the Court will not set a deadline for SESH to
 2   file a response to the Motion for Partial Summary Judgment (Doc. 97) until after hearing
 3   from the parties, at the Rule 16 conference, concerning whether additional discovery and
 4   depositions are needed for SESH to prepare its response.
 5         Dated this 7th day of December, 2018.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
